                                          Case 3:18-cv-07393-JSC Document 103 Filed 07/31/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THOMAS A. SHIELDS, et al.,                          Case No. 18-cv-07393-JSC
                                                        Plaintiffs,
                                   8
                                                                                             ORDER RE: AUGUST 6, 2020
                                                 v.                                          MOTION HEARING
                                   9

                                  10     FEDERATION INTERNATIONALE DE
                                         NATATION,
                                  11                    Defendant.
                                  12          In addition to Plaintiffs’ motion for leave to serve subpoena on International Olympic
Northern District of California
 United States District Court




                                  13   Committee by alternative means, at the hearing scheduled on August 6, 2020 the Court will also
                                  14   discuss parties’ joint discovery letter briefs concerning: Defendant’s financial documents, the
                                  15   “Ring of Fire” tour, and the appointment of a special master. (See Dkt. Nos. 132, 135, and 139.)

                                  16          IT IS SO ORDERED.

                                  17   Dated: July 31, 2020

                                  18
                                  19
                                                                                                    JACQUELINE SCOTT CORLEY
                                  20                                                                United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
